I agree with the majority that the trial court erred in failing to follow the doctrine of the law of the case which required the trial court to order pre-judgment interest to run from the date of the first notice or demand.
I disagree with the majority that the letter of March 18, 1993, was the first notice or demand to appellee. I would find that the first notice or demand would have been on February 15, 1996, when appellee's counsel specifically demanded benefits.
I also agree with this court entering judgment but would do so based on the date of February 15, 1996.
In all other regards, I concur with the majority.
  ______________________ JULIE A. EDWARDS, P.J.